PER CURIAM.
Based on 1000 Friends of Florida, Inc. v. Palm Beach County, 69 So.3d 1123 (Fla. 4th DCA 2011), we reverse the final judgment in favor of appellees. Although there was some evidence that the proposed mine might support agricultural activities, this was a tangential, collateral benefit. The permit provided no benchmarks to insure that an agricultural use would be consistent with the requirement of the policy in the comprehensive plan that mining be permitted “only to support public roadway projects or agricultural activities.” *1271Id. at 1125. We remand to the circuit court with instructions to declare the development order inconsistent with the comprehensive plan and to enjoin enforcement of the order.
STEVENSON, GROSS and CONNER, JJ., concur.